Judgment reversed on the law and order modified by striking out the provision dismissing the complaint and a new trial granted on the ground that the verdict is against the weight of the evidence, and as modified affirmed, without costs of this appeal to either party. All concur. (The judgment dismisses the complaint in an action in conversion. The order granted defendant’s motion to set aside the verdict of the jury in favor of plaintiff and for a nonsuit on defendant’s motion.) Present — Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ. [See 269 App. Div. 807.]